Order of the Surrogate’s Court of Nassau County insofar as appealed from, disallowing the claim of Harry L. Jacobs to the extent of $1,000 against the estate of the decedent unanimously affirmed, without costs. In taking the proof in respect of these claims, resort was had to subdivision 9 of section 32 of the Surrogate’s Court Act. The taking of such proof before a person designated as prescribed therein, in the exercise of discretion) should be confined to situations where there is no contested issue of fact or where section 347 of the Civil Practice Act is validly waived. It should not be used where there is a contested issue of fact, the resolving of which is dependent upon the credibility of witnesses or the admissibility or inadmissibility of testimony under section 347 of the Civil Practice Act. Present — Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ. [See post, p. 972.]